Case: 1:16-cv-11057 Document #: 141 Filed: 11/13/18 Page 1 of 1 PageID #:1346

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Edelson PC
                                      Plaintiff,
v.                                                    Case No.: 1:16−cv−11057
                                                      Honorable Rebecca R. Pallmeyer
The Bandas Law Firm PC, et al.
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 13, 2018:


       MINUTE entry before the Honorable Rebecca R. Pallmeyer: Status hearing held
on 11/13/2018. Status hearing set for 1/16/2019 at 09:00 AM. Mailed notice. (etv, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
